Exhibit 10.1
GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
March 3, 2011
Global Strategies Group Holding S.A.
15 Boulevard Franklin D. Roosevelt
L-2450 Luxembourg
Attn: Damian Perl
Dear Damian:
Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of March 2, 2011, among Sentinel Acquisition Holdings
Inc., a Delaware corporation (“Parent”), Sentinel Acquisition Corporation, a
Delaware corporation and a direct wholly owned subsidiary of Parent (“Merger
Sub”), and Global Defense Technology & Systems, Inc., a Delaware corporation
(the “Company”). Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Merger Agreement.

  1.   The Company hereby confirms that following the completion of the
Transactions, the agreements between us listed on Annex A attached hereto shall
remain in full force and effect. The Company agrees to team with Global
Strategies Group Holding S.A. (“Holding”) in connection with next recompete
under the Reconstruction Security Supports Services (RSSS) under Army Corps of
Engineers Contract #W917PM-08-D-0001.     2.   Upon the consummation of the
Transactions, the Company hereby agrees to continue with the bids and proposals
and oral and written teaming arrangements set forth in Annex B.     3.  
Promptly after the execution of the Merger Agreement, the Company will initiate
a rebranding of its corporate name and logo, marketing materials and business
operations. The rebranding effort will be made effective as of the Closing Date.
From and after the Closing Date, the Company will not use the acronym “GTEC’ in
its corporate name and log, marketing materials or business operations.     4.  
Reference is made to the Trademark License Agreement (the “License Agreement”),
made as of September 29, 2009, by and between Holding and the Company. The
undersigned agree that the License Agreement shall terminate on the Closing
Date. Holding and the Company agree that the Company shall cease use of the
Marks (as defined in the License Agreement) on the Closing Date. With respect to
any Government Contract entered into using a name included in the Marks,
promptly after the Closing Date, the Company shall apply for a name change for
all such Government Contracts pursuant to FAR 42.12. The Company will use its
reasonable efforts to promptly obtain all such name changes.     5.   The
Company shall consult with the Stockholder before issuing, and provide the
Stockholder a reasonable opportunity to review and comment upon, any press
release or similar written public statements by the Company with respect to the
Merger Agreement, the Offer and the Merger; and the Company shall not issue any
such press release or make any such public statement prior to such consultation,
except as may be required by applicable Law, court process or obligations
pursuant to any listing agreement with any national securities exchange or
national securities quotation system.

 

 



--------------------------------------------------------------------------------



 



*************
In the event the Merger Agreement is terminated, this letter agreement shall
terminate and be of no further force and effect.
This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts or
choice of law thereof or of any other jurisdiction. No modification of this
letter agreement or waiver of the terms and conditions hereof shall be binding
upon any party unless approved in writing by each party. This letter agreement
shall inure to the benefit of the parties hereto and their successors and
assigns. This letter agreement may be executed in counterparts, each of which
shall be deemed to be an original and shall constitute the same agreement. If
you are in agreement with the foregoing, please indicate your acceptance by
signing below and returning an executed copy of this letter.

            Sincerely,

GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
    By:   /s/ John Hillen     Name:   John Hillen     Title:   President and CEO
   

          Acknowledged and Agreed:

GLOBAL STRATEGIES GROUP HOLDING, S.A.
      By:   /s/ Damian Perl     Name:   Damian Perl       Title:   Director    
 

 

2



--------------------------------------------------------------------------------



 



         

ANNEX A

•   Reconstruction Security Supports Services (RSSS) under Army Corps of
Engineers Contract #W917PM-08-D-0001   •   Subcontract No. TAC-2117-08-03-001
Dated 12/13/09 between GSG (IS) and TAC   •   Services Agreement, dated as of
June 17, 2009, between GSG Holding (United Kingdom) Limited and Contego Newco
Company   •   Preferred Supplier Services Framework Agreement, dated as of
June 24, 2009, between Global Strategies Group (North America) Inc. (“GNA”) and
Global Strategies Group (Middle East) FZE   •   Subcontract
No. GMS-2117-08-02-001, dated as of December 13, 2008, by and between Global
Strategies Group (Integrated Security) Inc. and Global Strategies Group (North
America) Inc.

 

3



--------------------------------------------------------------------------------



 



ANNEX B

•   CBRNE (GIS sub to the Company)   •   CNTPO II (Company sub to GIS)   •  
Teaming Agreement for the C-IED contract under BAE   •   WPS (Company sub to
GIS)

 

4